DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-3, 5-6, 7-10, 12-14, 15-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended claim 1, the claim recites “an agent channel joined to the channel orifice in the collapsed configuration for delivering a coagulating agent to an aneurysm sac through the channel orifice”.  The claim is indefinite for several reasons.  First, it is unclear whether the agent channel is also joined to the channel orifice in the occluding configuration or whether it is only joined to the channel orifice while in the collapsed configuration.  Second, the claim also recites that “wherein in the occluding configuration the channel orifice is open to the aneurysm”.  This infers that within the scope of the claim, the channel orifice is not open when not in the occluding configuration, in other words, it is not open when in the collapsed configuration.  Therefore, it is unclear how the coagulating agent would be delivered to the aneurysm sac through the channel orifice in the collapsed configuration if the channel orifice is closed.  Accordingly, the claim in indefinite.
Claims 2-3, 5-6, and 9-10 are indefinite by virtue of their dependency on indefinite base claim 1.
Regarding amended claim 7, the claim recites “an agent channel joined to the channel orifice in the collapsed configuration, the agent channel configured to deliver a coagulating agent to an aneurysm sac through the channel orifice”.  The claim is indefinite for several reasons.  First, it is unclear whether the agent channel is also joined to the channel orifice in the occluding configuration or whether it is only joined to the channel orifice while in the collapsed configuration.  Second, the claim also recites that “wherein in the occluding configuration the channel orifice is open to the aneurysm”.  This infers that within the scope of the claim, the channel orifice is not open when not in the occluding configuration, in other words, it is not open when in the collapsed configuration.  Therefore, it is unclear how the coagulating agent would be delivered to the aneurysm sac through the channel orifice in the collapsed configuration if the channel orifice is closed.  Accordingly, the claim in indefinite.
Claims 8 and 12-14 are indefinite by virtue of their dependency on indefinite base claim 7.
Claim 15 recites the limitation "the…delivery orifices" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 and 20 are indefinite by virtue of their dependency on indefinite base claim 15.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3, 5-8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0028209 A1 to Teoh et al. (hereinafter “Teoh”) (previously made of record by the Examiner) in view of US 5,928,260 to Chin et al (hereinafter “Chin”) (cited in an IDS dated 12/29/20).
Regarding claim 1, Teoh discloses (see abstract; Figs. 7A-C; and [0028]-[0069]) a treatment device (90, Figs. 7A-C, [0054]-[0055]) for treating an aneurysm (16), the treatment device comprising: a fan portion (loops 92) expandable from a collapsed configuration to an occluding configuration (see Figs. 7A-C and [0054]-[0055]), the occluding configuration sized to extend across and occlude at least a portion of a neck (18) of the aneurysm (see Figs. 7B-7C and [0055]) , the fan portion comprising at least one elongated support (loop 92) and an occluding element (liner section 92) affixed to each elongated support (see [0054]-[0055]); a channel orifice defining an opening in the fan portion (see Fig. 7C - there is an orifice within liner section 94 which allows catheter 93 to pass therethrough), wherein in the occluding configuration the channel orifice is open to the aneurysm (as shown in Fig. 7C); and an agent channel (lumen of catheter 93) in communication with the channel orifice fully capable of delivering a coagulating agent to an aneurysm sac through the channel orifice (see Fig. 7C and [0055]), wherein each elongated support comprises a first end positioned approximate the channel orifice and a second end positioned in a distal direction in relation to the channel orifice when the fan portion is in the collapsed configuration (see Fig. 7A), the second end being configured to extend towards an aneurysm wall when the fan portion expands to the occluding configuration (see Figs. 7B-C).
Teoh further discloses (claim 2) wherein the occluding configuration is configured to occlude the neck to create a barrier between a blood vessel and the aneurysm to prevent the coagulating agent from entering the blood vessel (see Fig. 7C and [0054]-[0055]; see also [0048] which discusses that the inventive concept is to prevent embolics from escaping into the parent vessel); (claim 3) wherein the fan portion is further collapsible from the occluding configuration to an extraction configuration following delivery of the coagulating agent to the aneurysm sac, the extraction configuration sized to traverse through a lumen of a retrieval catheter (see Figs. 7A-C and [0054]-[0055], because the device is made of a flexible shape memory material, the device is fully capable of being collapsed from the occluding configuration back into an extraction configuration which fits through a lumen of a retrieval catheter, such as by sliding catheter 96 along delivery wire 26 until it contacts the occluding device and forces it back into the collapsed extraction configuration); (claim 5) wherein the fan portion is detachable from the aneurysm neck after the coagulating agent is injected into the aneurysm sac (see Figs. 7A-C and [0054]-[0055], the device is fully capable of being detached from the aneurysm neck because it is only attached to the aneurysm neck by virtue of the force applied by the loops 92 onto the aneurysm wall); (claim 6) wherein the fan portion in the occluding configuration is configured to completely occlude the aneurysm neck (see Figs. 7B-C and [0055]).
With respect to claim 1, Teoh fails to specifically disclose wherein the agent channel is joined to the channel orifice in the collapsed configuration.  Figure 7C and [0055] discuss a separate catheter 93 placed through the mesh to deliver embolics, although embolics are also capable of being delivered through catheter 96.  Chin discloses, in the same field of endeavor of aneurysm occluding devices with additional embolic material (see abstract; Figs. 5-6; and Col. 3, line 3 – Col. 4, line 19) a treatment device for treating an aneurysm comprising an expandable portion (16), wherein embolic material can either be delivered 1) as shown in Fig. 6, through a separate catheter (see Col. 4, lines 20-36), or 2) through the same inner catheter (14) used to deliver the expandable portion 16, including where the inner catheter is joined to a channel orifice of the expandable portion in the collapsed configuration (Figs. 1/3) (see Col. 3, line 59 – Col. 4, line 6).  Therefore, Teoh discloses using a separate catheter to insert embolics, and Chin discloses the alternative choices of either a separate catheter or the main catheter to insert embolics, where the main catheter is attached to the channel orifice of the expandable portion in the collapsed configuration.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a channel to deliver embolics into the aneurysm beyond the expandable fan portion, by substituting the mechanism taught by Teoh with the equivalently taught mechanism suggested by Chin.  


Regarding claim 7, Teoh discloses (see abstract; Figs. 10A-E; and [0028]-[0069]) a treatment device (250, Figs. 10A-E, [0063]-[0068]) for treating an aneurysm (16, see [0063]), the treatment device comprising: a fan portion (254) which is inflatable from a collapsed configuration (Fig. 10B) to an occluding configuration (Fig. 10D) (see [0063]-[0066], introduction of embolics creates internal pressure in liner portion 254, which thus constitutes an "inflation" mechanism), the occluding configuration sized to extend across and occlude at least a portion of a neck (18) of the aneurysm (see Fig. 10D and [0066]); a channel orifice defining an opening in the fan portion (see [0066], the orifice in liner 254 for receiving the additional microcatheter after deployment would necessitate a channel orifice defining an opening in the liner 254), wherein in the occluding configuration the channel orifice is open to the aneurysm (see [0066], would be open after deployment of 254 to receive additional microcatheter); and an agent channel (lumen of additional microcatheter, [0066]) in communication with the channel orifice in the collapsed configuration, the agent channel configured to deliver a coagulating agent (additional embolics to completely fill aneurysm, see [0066]) to the aneurysm sac through the channel orifice (see [0066]).
Teoh further discloses (claim 8) an inflation tube (252) for inflating the fan portion, the inflation tube comprising a distal end (256) connected to the fan portion (see Figs. 10A-D and [0063]-[0066]); (claim 12) wherein the fan portion is further collapsible from the occluding configuration to an extraction configuration following delivery of the coagulating agent to the aneurysm sac, the extraction configuration sized to traverse through a lumen of a retrieval catheter (see Figs. 10A-D and [0063]-[0066]; liner 254 is fully capable of being collapsed by applying a retrieval catheter so that the device fits within the lumen of the retrieval catheter since liner 254 is compliant); and (claim 14) wherein the channel orifice is an opening in a distal end of the agent channel (see Figs. 10A-D and [0063]-[0066]).  
With respect to claim 7, Teoh fails to explicitly disclose where the fan portion comprises a concave surface facing into a sac of the aneurysm when the fan portion is in the occluding configuration; and wherein the agent channel is joined to the channel orifice in the collapsed configuration.  Note that Teoh discloses at Fig. 10C and [0066] that continued introduction of embolic material within liner 254 causes a continued increase in the radial dimension of liner 254 and a continuing reduction in the axial dimension until the liner 254 is filled to a desired extent with embolic material.  It is apparent that at some point further increase in the radial dimension will be precluded by virtue of contact with the neck 18 of the aneurysm, however, nothing precludes continuing reduction in the axial dimension beyond what is shown in Fig. 10D, if the user desired additional pressure by filling the liner with a desired extent of embolic material.  Starting at the point shown in Fig. 10D (prior to detachment of the catheter), a small amount of additional embolic material would result in continued reduction in the axial dimension with no increase in the radial dimension (rather, the embolic material would compress along the radial dimension).  Thus, the axial dimension reduction could result in a concave surface facing into the aneurysm sac.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of being obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see KSR International Co. v. Teleflex Inc., 550 U.S. 398,82 USPQ2d 1385,1395-97 (2007)), to obtain the predictable result of a shape of the liner facing into the aneurysm sac, as being either convex, flat, or concave, depending on the desired degree of embolic material inserted into the liner 254.
In addition, or alternatively, Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the liner portion facing the sac concave, because Applicant has not disclosed that making that surface concave provides an advantage, is used for a particular purpose, or solves a stated problem.  Applicant’s specification does not use the term “concave”, and thus does not associate any advantage or solution to using a concave surface.  Rather, the figures alone show a concave surface.   One of ordinary skill in the art, furthermore, would have expected Teoh’s apparatus, and Applicant's invention, to perform equally well with either the alleged “flat” configuration taught by Teoh or the claimed concave configuration because both configurations would perform the same function of occluding the aneurysm neck to prevent blood flowing in and to prevent embolics flowing out.  Therefore, it would have been prima facie obvious to modify Teoh to obtain the invention specified in the claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Teoh.
Figure 10C and [0066] discuss a separate catheter placed through the liner portion to deliver embolics.  Chin discloses, in the same field of endeavor of aneurysm occluding devices with additional embolic material (see abstract; Figs. 5-6; and Col. 3, line 3 – Col. 4, line 19) a treatment device for treating an aneurysm comprising an expandable portion (16), wherein embolic material can either be delivered 1) as shown in Fig. 6, through a separate catheter (see Col. 4, lines 20-36), or 2) through the same inner catheter (14) used to deliver the expandable portion 16, including where the inner catheter is joined to a channel orifice of the expandable portion in the collapsed configuration (Figs. 1/3) (see Col. 3, line 59 – Col. 4, line 6).  Therefore, Teoh discloses using a separate catheter to insert embolics, and Chin discloses the alternative choices of either a separate catheter or the main catheter to insert embolics, where the main catheter is attached to the channel orifice of the expandable portion in the collapsed configuration.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a channel to deliver embolics into the aneurysm beyond the expandable liner portion, by substituting the mechanism taught by Teoh with the equivalently taught mechanism suggested by Chin.  


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of US 2018/0303531 A1 to Sanders et al. (hereinafter “Sanders”).
Teoh discloses the invention substantially as claimed as discussed above, including, with respect to claim 9, wherein the agent channel comprises a distal end in communication with the channel orifice; wherein the agent channel delivers the coagulating agent to the distal end through the channel orifice into the sac of the aneurysm (see Figs. 7A-C and [0054]-[0055]), and with respect to claim 10, wherein the channel orifice is an opening in the distal end of the agent channel (see Figs. 7A-C and [0054]-[0055]).  However, with respect to claim 9, Teoh fails to specifically disclose a trigger mechanism for introducing the coagulating agent into the agent channel; wherein the agent channel comprises a proximal end in communication with the trigger mechanism to receive the coagulating agent into the agent channel so that the agent channel delivers the coagulating agent from the proximal end.  In fact, Teoh is silent as to any specific structure or mechanism for initiating or controlling the application of the embolic material through catheter 93.  
Sanders discloses (see abstract; Fig. 1; and [0045]) an applicator (100) for delivering hemostatic material, comprising a trigger mechanism (106) for introducing the hemostatic material into a delivery tube (110), wherein the delivery tube comprises a proximal end in communication with the trigger to receive the hemostatic material into the delivery tube so that the delivery tube delivers the hemostatic material from the proximal end (see [0045] and Fig. 1) in the same field of endeavor for the purpose of allowing single-hand actuation which improves precision and control of hemostatic material delivery by controlling quantity and rate of flow to ensure a consistent delivery of hemostatic material (see [0045]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teoh's device with the trigger mechanism of Sanders in order to allow single-hand actuation which improves precision and control of hemostatic material delivery by controlling quantity and rate of flow to ensure a consistent delivery of hemostatic material.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh, as applied to claim 7 above, and further in view of Sanders.
Teoh discloses the invention substantially as claimed as discussed above, however, with respect to claim 13, Teoh fails to specifically disclose a trigger mechanism in communication with a proximal end of the agent channel for introducing the coagulating agent into the agent channel.  In fact, Teoh is silent as to any specific structure or mechanism for initiating or controlling the application of the embolic material through the additional microcatheter disclosed at [0066]..  
Sanders discloses (see abstract; Fig. 1; and [0045]) an applicator (100) for delivering hemostatic material, comprising a trigger mechanism (106) in communication with a proximal end of an agent channel (delivery tube 110) for introducing coagulating agent (hemostatic material) into the agent channel (delivery tube 110) (see [0045] and Fig. 1) in the same field of endeavor for the purpose of allowing single-hand actuation which improves precision and control of hemostatic material delivery by controlling quantity and rate of flow to ensure a consistent delivery of hemostatic material (see [0045]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teoh's device with the trigger mechanism of Sanders in order to allow single-hand actuation which improves precision and control of hemostatic material delivery by controlling quantity and rate of flow to ensure a consistent delivery of hemostatic material.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of US 2004/0153120 A1 to Seifert et al. (hereinafter “Seifert”) (previously of record) and Chin.
Regarding claim 15, Teoh discloses (see abstract; Figs. 7A-C; and [0028]-[0069]) a method for treating an aneurysm (16), the method comprising: providing a treatment device (90) comprising a fan portion (loops 92) expandable from a collapsed configuration (Fig. 7A to Fig. 7B), a channel orifice defining an opening in the fan portion (see Fig. 7C - there is an orifice within liner section 94 which allows catheter 93 to pass therethrough), and an agent channel (lumen of catheter 93), the fan portion comprising elongated supports (loop 92) each comprising a first end positioned approximate the channel orifice and a second end opposite the first end (as shown in Figs. 7A-C) and positioned in a idstal direction in relation to the channel and delivery orifices when the fan portion is in the collapsed configuration (as shown in Fig. 7A); joining the agent channel to communicate with the channel orifice (see [0055] and Fig. 7C); delivering the treatment device to an aneurysm treatment site (see Figs. 7A-C and [0054]-[0055]); expanding the fan portion to an occluding configuration approximate a center of an aneurysm neck by moving the second end of each elongated support radially outward toward a wall of the aneurysm from a respective initial position in a distal direction in relation to the channel orifice (see Figs. 7A-B and [0054]-[0055]), wherein the expanded fan portion occludes at least a portion of the aneurysm neck (see Fig. 7C and [0055]); injecting a coagulating agent through the agent channel and the channel orifice into the aneurysm sac to coagulate blood present in the aneurysm (see Fig. 7C and [0055]).
Teoh further discloses (claim 16) wherein the step of expanding the fan portion to an occluding configuration approximate a center of an aneurysm neck further comprises the step of creating a barrier between a blood vessel and the aneurysm to prevent the coagulating agent from entering the blood vessel (see Figs. 7A-C and [0054]-[0055]; see also [0048] which discusses that the inventive concept is to prevent embolics from escaping into the parent vessel).
Teoh fails to specifically disclose, with respect to claim 15, the step of collapsing the treatment device from the occluding configuration to an extraction configuration for extraction of the device after the injection of the coagulating agent; and wherein the agent channel is joined to the channel orifice ot communicate while the fan portion is in the collapsed configuration, and with respect to claims 17-18, the step of removing the treatment device through either a retrieval catheter or a retrieval deployment system.  

Siefert discloses (see abstract; Figs. 31-41; and [0185]-[0210]) a method for treating an aneurysm (see at least [0193]) comprising: providing a treatment device (Figs. 34A-F; [0193]-[0198]) comprising a fan portion (400), a channel orifice defining an opening in the fan portion (see Figs. 34A-E, stopper 400 surrounds delivery tube 362 and thus defines an opening in stopper 400 for accommodating delivery tube 362), and an agent channel (delivery tube 362); joining the agent channel to communicate with the channel orifice (see [0193); delivering the treatment device to an aneurysm treatment site (see Figs. 34A/E and [0195]); expanding the fan portion to an occluding configuration approximate a center of an aneurysm neck (see [0196]), wherein the expanded fan portion occludes at least a portion of the aneurysm neck (see Figs. 34A/E and [0196]); injecting a coagulating agent (fluid 350) through the agent channel and the channel orifice into the aneurysm sac to coagulate the blood present in the aneurysm (see [0185] & [0197] - note that it is well known in the art that disrupting the cells of a blood vessel induces coagulation of the blood in and adjacent the vessel); and further discloses collapsing the treatment device from the occluding configuration to an extraction configuration for extraction of the device after the injection of the coagulating agent (see [0197]); and further discloses removing the treatment device through a retrieval catheter or a retrieval deployment system (404, see Figs. 34A/E and [0193]-[0198]) for the purpose of allowing the malformation (aka, the aneurysm) to communicate with the body lumen again after it has been treated with therapeutic fluid (see [0033]) and to eliminate the need to implant a device in the body by using the device as a tool which is removed after treatment (see [0145]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Teoh's method with the step of removing the device as taught by Siefert in order to allow the malformation (aka, the aneurysm) to communicate with the body lumen again after it has been treated with therapeutic fluid and to eliminate the need to implant a device in the body by using the device as a tool which is removed after treatment.
With respect to claim 15, Chin fails to specifically disclose the step of joining the agent channel to communicate with the channel orifice when the fan portion is in the collapsed configuration.  Figure 7C and [0055] discuss a separate catheter 93 placed through the mesh to deliver embolics, although embolics are also capable of being delivered through catheter 96.  Chin discloses, in the same field of endeavor of aneurysm occluding devices with additional embolic material (see abstract; Figs. 5-6; and Col. 3, line 3 – Col. 4, line 19) a treatment device for treating an aneurysm comprising an expandable portion (16), wherein embolic material can either be delivered 1) as shown in Fig. 6, through a separate catheter (see Col. 4, lines 20-36), or 2) through the same inner catheter (14) used to deliver the expandable portion 16, including where the inner catheter is joined to a channel orifice of the expandable portion in the collapsed configuration (Figs. 1/3) (see Col. 3, line 59 – Col. 4, line 6).  Therefore, Teoh discloses using a separate catheter to insert embolics, and Chin discloses the alternative choices of either a separate catheter or the main catheter to insert embolics, where the main catheter is attached to the channel orifice of the expandable portion in the collapsed configuration.  Thus, Chin discloses the step of joining the agent channel (inner catheter 14) to communicate with the channel orifice (passageway through expandable portion 16) when the expandable portion in the collapsed configuration (as shown in Figs. 1/3).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of providing a channel to deliver embolics into the aneurysm beyond the expandable fan portion, by substituting the mechanism taught by Teoh with the equivalently taught mechanism suggested by Chin.  


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teoh in view of Siefert and Chin as applied to claim 15 above, and further in view of Sanders.
The combination of Teoh, Seifert, and Chin discloses the invention substantially as claimed as discussed above, however with respect to claim 20, the combination fails to specifically disclose providing a trigger mechanism; and triggering the delivery of the agent by activating the trigger mechanism at a proximal end of the agent channel to deliver the agent from the proximal end of the agent channel to a distal end of the agent channel.  In fact, Teoh is silent as to any specific structure or mechanism for initiating or controlling the application of the embolic material through catheter 93.  
Sanders discloses (see abstract; Fig. 1; and [0045]) an applicator (100) for delivering hemostatic material, comprising a trigger mechanism (106) for introducing the hemostatic material into a delivery tube (110), wherein the delivery tube comprises a proximal end in communication with the trigger to receive the hemostatic material into the delivery tube so that the delivery tube delivers the hemostatic material from the proximal end (see [0045] and Fig. 1); and triggering the delivery of the agent by activating the trigger mechanism at a proximal end of the agent channel to deliver the agent from the proximal end of the agent channel to a distal end of the agent channel (see [0045] and Fig. 1) in the same field of endeavor for the purpose of allowing single-hand actuation which improves precision and control of hemostatic material delivery by controlling quantity and rate of flow to ensure a consistent delivery of hemostatic material (see [0045]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination's method with the trigger mechanism of Sanders in order to allow single-hand actuation which improves precision and control of hemostatic material delivery by controlling quantity and rate of flow to ensure a consistent delivery of hemostatic material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-6 and 15-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant alleges that Teoh does not teach the catheter joined to the device in the collapsed configuration.  However, Chin demonstrates above that it was known that alternative mechanisms for delivering embolics include the catheter either being separate or being the same and thus joined to the expandable device in the collapsed configuration.  Therefore, Applicant’s arguments are moot.
Applicant’s arguments with respect to claims 7-10 and 12-14 have been considered but are moot in view of the new grounds of rejection.
As discussed in the office action, Teoh discloses that filling the liner with embolic material increases the radial dimension and reduces the axial dimension. Although the user would indeed discontinue filling once the aneurysm neck is bridged, this comes after the point where the radial dimension is no longer able to continue expanding in the radial direction. In other words, the radial dimension must be precluded from further expansion at a certain point, and that functions as an indicator to the user that the neck is sufficiently bridged and to discontinue inflation. Between the point of no further expansion and discontinuance of the inflation, the axial dimension will still be able to be reduced to at least some degree. In addition, the user may decide that additional embolic material is necessary to ensure a proper seal by increasing the pressure of the liner beyond the point where it stops radially expanding. In either case, the axial dimension is not precluded from being reduced and thus any reduction would cause the outer surface to take on a concave shape. Thus, it would have been obvious under KSR Obvious to Try to determine what the optimum liner pressure is, which could result in the liner being convex, flat, or concave. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The rejection is predicated on what one of ordinary skill in the art would understand as to how Teoh’s device works, not on impermissible hindsight.  For example, it is readily apparent to one of ordinary skill that as the liner is filled, embolic material is being transmitted from the proximal end of catheter portion 252 to the liner material at the distal end of catheter portion 252.  It is also apparent that there will be a certain point where an increase in radial expansion is prohibited and prior to the user ceasing the flow of embolic material to the liner portion.  This is because if the user does not provide sufficient embolic material to the liner portion, the liner portion will not sufficiently occlude the aneurysm neck.  Thus, a certain amount of embolic material will cause the liner to be “filled” such that it can no longer expand in the radial dimension.  Until the user recognizes this fact and stops the flow of embolic material, embolic material will continue to flow into the liner portion.  Thus, a concave portion would occur at that point.  Applicant’s statement that a person of ordinary skill would not have a reasonable expectation of success is merely conclusory, and does not explain why such expectation of success would be unreasonable or unobtainable.   
Additionally, one of ordinary skill under the KSR obvious to try rationale could determine what the optimum inflation fill ratio is and arrive at the concave portion.  Additionally, the concave portion would also be an obvious design choice as Applicant’s specification does not provide any advantage or solution solved by the concave configuration.  Applicant's arguments are therefore not persuasive.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771